PER CURIAM.
We have heard oral argument on the petition for certiorari to review an order of the Florida Industrial Commission which reversed 2-1 an order of a Judge of Industrial Claims accepting petitioner’s claim to indigency. We now conclude that, in light of the circumstances of petitioner’s financial situation, the Judge properly interpreted Procedural Rule 6(c). The Industrial Commission erred when it reversed the Judge’s order. The ruling of the Com*212mission is quashed with directions to reinstate the Judge’s order.
™ • • r , r . , The petition for attorney’s fee is granted in the amount of $350.00.
_ . , It is so ordered.
ERVIN, C. J., DREW, CARLTON and ADKINS, JJ., and HENDRY, District Court Judge, concur.